Name: 2002/268/EC: Commission Decision of 8 April 2002 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of nicobifen, tritosulfuron and bifenazate in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (Text with EEA relevance) (notified under document number C(2002) 1306)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing;  health
 Date Published: 2002-04-09

 Avis juridique important|32002D02682002/268/EC: Commission Decision of 8 April 2002 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of nicobifen, tritosulfuron and bifenazate in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (Text with EEA relevance) (notified under document number C(2002) 1306) Official Journal L 092 , 09/04/2002 P. 0034 - 0035Commission Decisionof 8 April 2002recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of nicobifen, tritosulfuron and bifenazate in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market(notified under document number C(2002) 1306)(Text with EEA relevance)(2002/268/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market(1), as last amended by Commission Directive 2001/103/EC(2), and in particular Article 6(3) thereof,Whereas:(1) Directive 91/414/EEC provides for the development of a Community list of active substances authorised for incorporation in plant protection products.(2) A dossier for the active substance nicobifen was submitted by BASF AG, Germany, to the authorities of Germany on 26 April 2001 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For tritosulfuron an application was submitted by BASF AG, Germany, to the authorities of Germany on 8 June 2001. For the active substance bifenazate an application was submitted by Crompton Europe Ltd, to the authorities of the Netherlands on 23 July 2001.(3) The authorities of Germany and the Netherlands have indicated to the Commission that, on preliminary examination, the dossiers for the active substances concerned appear to satisfy the data and information requirements of Annex II to Directive 91/414/EC. The dossiers submitted appear also to satisfy the data and information requirements of Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substance concerned. In accordance with Article 6(2) of Directive 91/414/EC, the dossiers were subsequently forwarded by the respective applicants to the Commission and other Member States, and were referred to the Standing Committee on Plant Health.(4) It should be formally confirmed that the dossiers are considered as satisfying in principle the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, the requirements of Annex III to Directive 91/414/EC.(5) This Decision should not prejudice the right of the Commission to request the applicant to submit further data or information to the Member State designated as Rapporteur in respect of a given substance in order to clarify certain points in the dossier.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1The dossiers concerning the active substances identified in the Annex to this Decision, which were submitted to the Commission and the Member States with a view to obtaining the inclusion of those substances in Annex I to Directive 91/414/EEC, satisfy in principle the data and information requirements set out in Annex II to Directive 91/414/EEC.The dossiers also satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substance, taking into account the uses proposed.Article 2The rapporteur Member States shall pursue the detailed examination for the dossiers concerned and shall report the conclusions of their examinations accompanied by any recommendations on the inclusion or non-inclusion of the active substance concerned in Annex I of Directive 91/414/EEC and any conditions related thereto to the Commission as soon as possible and at the latest within one year of the date of notification to them of this Decision. The rapporteur Member State shall inform the applicants of the substances listed in the Annex of this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 8 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 313, 30.11.2001, p. 37.ANNEXACTIVE SUBSTANCES CONCERNED BY THIS DECISION>TABLE>